ORDER

Roy Taylor, a pro se Tennessee prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary, declaratory, and injunctive relief, Taylor sued the Commissioner of the Tennessee Department of Corrections and multiple prison officials for numerous alleged constitutional violations. The case was ultimately presented to a jury and the jury found in favor of the defendants. The district court entered judgment in accordance with the jury’s verdict. In his timely appeal, Taylor challenges various rulings by the district court. Taylor has not filed a trial transcript with this court.
It is a plaintiffs duty to order the transcript when it is necessary to review the issues he intends to raise on appeal. See Fed. R.App. P. 10(b). Taylor has not submitted a transcript order form to the court reporter or made financial arrangements to pay for the transcript as required by Fed. R.App. P. 10(b)(4). Without a transcript, this court cannot evaluate the propriety of the challenged district court rulings. Thus, Taylor has waived review of his claims. See Fed. R.App. P. 10(b); Hawley v. City of Cleveland, 24 F.3d 814, 821 (6th Cir.1994); Herndon v. City of Massillon, 638 F.2d 963, 965 (6th Cir.1981).
Accordingly, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.